Citation Nr: 1029443	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
lumbar intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Attorney


INTRODUCTION

The Veteran had active duty service from March 1971 until May 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions from the VA RO in New Orleans, 
Louisiana.  A February 2004 rating decision increased the 
evaluation of the Veteran's service-connected lumbar 
intervertebral disc syndrome (back disability) to 60 percent.  
The Veteran filed a timely appeal of the evaluation assigned.  A 
November 2007 letter denied the Veteran's claim for TDIU because 
he did not return the appropriate form.  Following receipt of 
that form, the claim was thereafter adjudicated on the merits in 
an August 2008 statement of the case, rather than a rating 
decision.  The Veteran submitted a substantive appeal in December 
2008.  While this form was not received within one year of the 
November 2007 denial, it was received within one year of the 
denial of the claim on the merits in August 2008.  Due to the 
unusual procedural history, the Board will accept jurisdiction of 
this claim. 

The August 2008 statement of the case also addressed a claim for 
an increased rating for residuals of a tonsillectomy.  However, 
the substantive appeal was not received within one year of the 
October 2006 rating decision addressing that claim, nor within 60 
days from the date of the statement of the case.  The RO closed 
the appeal on that issue.  As such, the Board does not have 
jurisdiction of that issue.  38 C.F.R. §§ 20.200, 20.302 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requested a travel board hearing as indicated on the 
December 2008 VA Form 9.  A hearing was not scheduled.  Under 
applicable regulations, a hearing on appeal will be granted if a 
Veteran, or his representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2009).  Because failure to afford 
the Veteran the requested hearing would constitute a denial of 
due process and result in any Board decision being vacated, 38 
C.F.R. § 20.904(a) (2009), this matter must be addressed before 
the Board promulgates a decision as to that issue.  

Although the substantive appeal was provided in response to his 
TDIU claim, the Veteran discussed the impact of his back 
condition in his argument.  As such, both issues should be 
remanded to permit the Veteran an opportunity to testify at a 
travel board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a travel board hearing 
before a Veterans Law Judge at the RO in 
accordance with applicable procedures.  The 
Veteran and his representative should be 
notified of the time and place to report 
for the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

